The present application 17/015,028, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020 This application has DOM PRO # 63/055,783 filed on 07/23/2020 This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a  CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of 1        US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  
 	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Information Disclosure Statement

The information disclosure statement filed on 6/17/2022; 11/1/2021; 5/11/2021; 1/21/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.

Statutory Review under 35 USC § 101
Claims 1-19 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 15-21 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 14, ¶ 0168,0172) executed by a computer system as disclosed (fig 14) (claim says non-transitory)



Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 11132403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,028
US Patent No. 11,132,403
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 19  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
        determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;
       selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein:
        the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,






        the set of vertices comprise different respective subsets of the conditions,
       the set of entities are encoded in an associative array,
       the set of conditions are encoded in an associative array,
       the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
       selecting is based on whether the event satisfies any of the set of conditions;
        deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;
        determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;
        determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;
        updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
       updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;
       updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
        updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
        persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



 	


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-19 of U.S. Patent No. 11,132,403 to arrive at the claims 1-20 of the instant application 17/015,028 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  claim 1,19 of U.S. Patent No. 11,132,403,  the set of conditions are encoded in an associative array, the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage, selecting is based on whether the event satisfies any of the set of conditions, is absent of the limitation from instant application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,028
US Patent No. 10,831,452
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 22  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising:
      obtaining, with a computing system, program state of a smart contract, wherein the program state encodes a directed graph, the directed graph comprising:
      a set of vertices, and
      a set of directed edges connecting respective pairs of vertices among the set of vertices,
      a wherein the program state includes a set of conditional statements and a set of entities;
       obtaining, with the computing system, a request encoding a set of conditional statement parameters corresponding to an amendment to the smart contract;
        determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;
        selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request;
      determining, with the computing system, a set of selected entities based on the second subset;
       determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied;
       updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied;
        updating, with the computing system, the second subset based on the updated set of conditional statements; and
        storing, with the computing system, the program state in storage memory after updating the second subset.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-22 of U.S. Patent No. 10,831,452 to arrive at the claims 1-20 of the instant application 17/015,028 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  claim 1,22 of U.S. Patent No. 10,831,452, determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied; selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request, is absent of the limitation from instant application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.











Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,028
US Patent No. 10,915,578
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
      obtaining, with a computer system, a set of conditional statements, wherein:
       a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
       a set of index values index the set of conditional statements, and
       a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
        executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
         a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
        a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
         modifying a status of a first vertex of the set of vertices based on the first input,
       updating a vertex adjacent to the first vertex; and
        determining, with the computer system, an outcome score based on the set of scores after updating the program state data.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 1-20 of the instant application 17/015,028 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  claim 1,20 of U.S. Patent No. 10,915,578, a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices, is absent of the limitation from instant application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,028
US Patent No. 17/015,038
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,038 to arrive at the claims 1-20 of the instant application 17/015,028 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  claim 1,20 of U.S. Application No. 17/015,038, each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair , is absent of the limitation from instant application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.


















Claims 1-20 (17/015,028) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,028
US Patent No. 17/015,065
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 

 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 


 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       determining, with a computer system, a set of features associated in memory of the computer system with a set of vertices of a first directed graph, wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set of mutually exclusive categories; 
         obtaining, with the computer system, a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, wherein: 
      each feature value is associated with a feature of the set of features, and 
      the respective subset of feature values comprise a respective category of the set of mutually exclusive categories; 
       selecting, with the computer system, a first subset of features based on the set of feature values, wherein the selecting comprises: 
       determining a plurality of candidate subsets of features; 
       determining a plurality of feature subset scores associated with the plurality of candidate subsets of features based on a category label selected from the set of mutually exclusive categories and the set of feature values; and  
        selecting the first subset of features based on the plurality of feature subset scores;
         performing, with the computer system, a first operation to determine a set of extracted feature values, the first operation comprising: 
        determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
       determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; 
        determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph determining, with the computer system, whether the metric satisfies a first threshold; and 
       storing, with the computer system, the metric in persistent storage


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,065 to arrive at the claims 1-20 of the instant application 17/015,028 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  claim 1,20 of U.S. Application No. 17/015,065, determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph determining, with the computer system, whether the metric satisfies a first threshold, is absent of the limitation from instant application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7,12-14,16- 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kind US Pub.No. 2010/0153152 published Jun,2010 Stanfill et al., (hereafter Stamfo), US Pub.No. 20110153662 published Jun,2011 in view of Farrell et al., (Farrell), US Pub.No. 2005/0038533 published Feb,2005



As to claim 1, 20. Kind teaches a system which including “A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising (Kind: 0047,0051 – Kind teaches computer- both hardware and software including execute logic and application programming interface executed by processor element 652)
 	 receiving, with a computer system, a request via an application program interface (API), (Kind: 0051, fig 6 – Kind teaches application programming interface or API that including predetermined set of actions where application server receives data about directed graph (element 605)
  	“determining, with the computer system,(computer system: element 615),             “ a query based on a set of query parameters” (Kind: fig 6, 0050,0055 – Kind teaches graphical user interface supporting searching directed graph using applications running on the server, further each object attributes (element) contain data entity represented by the object(s), also data may describing particular instance of the object as detailed in 0050,0055); 
 	“determining, with the computer system (computer system: element 615),             “a target graph portion template based on the query” (Kind: fig 3B,0034, 0039 – Kind teaches  acyclic graph element 330, defining rules for both source and target  with respect to assigning codes and/or add(ing) new vertices for example low-level code for each node may corresponds to longest direct path, while applying identifyed portion of the graph; prior art of Kind teaches target nodes forming subgraph from the new edges in graph identifying source node vertex and target vertex in the subgraph as detailed in fig 3B)
 	“searching, with the computer system” (fig 6,0055 – Kind teaches user search for data received from directed graph via user interface) “ a set of directed graphs to determine a set of graph portions based on the query” (fig 2A, 0022-0025 - Kind teaches acyclic direct graph and its levels codes defining unique level codes, the prior  of Kind teaches directed acyclic graph associated with the defined rule(s) in topological sort of the graph particularly nodes or vertices identify set of direct graph connecting nodes for example as detailed in 0024-0025), “ where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises” (Kind: 0031-0032 – Kind teaches direct graph and subgraph for example subgraph B with respective nodes associated with the rules that matches with the low-level code of the node(s)stored in tags): 
 	“a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set” (Kind: fig 4, 0040-0041 – Kind teaches acyclic directed graph with vertices and edges particularly directed graph with assigned nodes contain edges, and each vertex of a set of vertices is connected to at least one other vertex with a directed edge to form an ordered pair of a source vertex and a target vertex and directed graph portions such as subgraphs with respect to node(s) form different categories based on the selected edges and vertices)
 	“a set of directed edges connecting respective pairs of vertices among the set of vertices” (Kind: 0006, line 1-5, 0024-0026, fig 2B – Kind teaches directed graph , each vertex of a set of vertices is connected to other vertex with directed edge to form pair of source vertex and a target vertex , and assigned nodes is stored in tag forms vertices identifying a set for example as detailed in para 0024-0025) ; 
 	“selecting, with the computer system (fig 6,0055), a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template” (fig 5, 0043-0044 – Kind teaches acyclic directed graph defining subgraph including all edges and vertices forming respective event records and the selected edges are compared with the set rule for consistency and whether or not target edge meets the set rule for example low-level code of the source vertex assigned to the target vertex and in another example selected edges from the vertex are compared  with the outgoing edges from the vertex thereby subset of the edges forms the new edges to save execution time); and 
 	“sending, with the computer system, a value of the set of event records” (Kind: 0035 – Kind teaches storing the tag and respective values from the source nodes and sending to the attached new vertices and/or incoming vertices as node value) 
 	It is however, noted that Kind does not teach the request comprises a “callback address”.  On the other hand, Stanfill disclosed “callback address” (Stanfill: fig 3, 0052,0062-0064  – Stanfill teaches processing triggered criteria with respect to query submitted to the server particularly query compiling with the predetermined application programming interface notified query execution status that including set of possible actions using callback , further query executes on the data records performs callback function identifying mediation server moves on the select the query process and callback function also notified the requester about the query result.


	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine managing queries particularly processing on selected portions of the data using query engine of Stanfill et al., into search for data received from directed graph particularly acyclic directed graph of Kind because that would have allowed users of Kind to select portions of single query associated with the notification event that will trigger the event at a desired time interval (Stanfill: 0036), while each query portion produces a result set for the respective query partions (Stanfill: 0051), further callback function may be defined query criteria with the notification particularly trigger criteria provides as script executes after each query interval with a predetermined application programming interface (Stanfill: 0052) thereby satisfying search query priority in a selected portion of the query (Stanfill: 0004-0005).
	It is however, noted that both Kind, Stanfill do not teach ” mutually exclusive categories”.  On the other hand, Farrell et al., disclosed ” mutually exclusive categories” (Farrell: Abstract, 0052 – Farrell teaches acyclic graphs data structure with tree nodes also teaches k-partitie graph node(s) , flexibility of replicating nodes as required in poc3ssing partitioned into sets for each node member applying semantics particularly divided into number of mutually exclusive sets such that the nodes are in exactly one of the sets).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine manipulating acyclic graph data structure with k-partite graphs of Farrel into users of Kind, Standfill because that would have allowed users of Kind, Standfill to select node combination relationship from the directed acyclic graphs with the nodes in the k-partitie graph and allows to select set of acyclic graph nodes exactly to form one of the sets that are mutually exclusive sets thereby improving graph node event data retrieving, resulting directed acyclic graph index on the k-partitie graph act as an index of the graph nodes (Farrel: 0047)

As to claim 2, the combination of  Kind, Standfill , Farrell disclosed “wherein the query is associated with a first entity, the operations further comprising determining the set of related entities of the first entity, wherein each respective entity of the set of related entities is indicated to have had a transaction with the first entity” (Standfill: 0035-0036, 0039 - Standfill teaches query processing, creating index that including dividing query into multiple portions and  query results with respect to time intervals) 

As to claim 3, the combination of  Kind, Standfill , Farrell disclosed “the operations further comprising determining whether the target graph portion template is stored in a library of graph portion templates, wherein: (Kind: fig 3B,0034, 0039)
 	“the library of graph portion templates comprises a graph database” (Kind: 0041-0042); 
 	“a respective record of the graph database is associated with a respective graph portion template” (Kind:  0035-0036), and 
 	“a respective identifier of the respective record comprises a respective set of vertices and a respective set of edges associating the respective set of vertices” (Kind: fig 5, 0043-0044).

As to claim 4, the combination of  Kind, Standfill, Farrell disclosed:
“determining whether a candidate graph portion matches with a graph portion template” (Kind: fig 5, 0043 – Kind teaches subgraph is portion of acyclic directed graph including all edges and vertices in set A);
 	 “updating a count associated with the graph portion template in a database based a determination that the candidate graph portion satisfies the graph portion template” (Kind: fig 3B, fig 5, 0034, 0043 – Kind teaches adding new edges to the directed graph corresponds to updating graph portion related to the subgraph B including all edges).

As to claim 5. The medium of claim 1, the combination of  Kind, Standfill, Farrell disclosed:
 	“determining whether the target graph portion template matches with a graph portion template stored in a library of graph portion templates” (Kind: fig 3B,0034, 0039)
; and 
 	“in response to a determination that the target graph portion template does not matches the graph portion template stored in the library of graph portion templates (Kind: 0035-0036), update the library of graph portion templates based on the target graph portion template” (Kind: fig 3B, fig 5, 0034, 0037).




As to claim 6,  the combination of  Kind, Standfill, Farrell disclosed:
 	“determining whether results of a set of previous searches based on a preceding query have been made, where the first query occurs after the preceding query” (Standfill: 0039-0040); 
 	“determining a first search time based on the preceding query, wherein the first search time indicates a time of occurrence for the set of previous searches” (Standfill: 0041-0042); and 
 	“modifying the query based on the first search time” (Standfill: 0061-0063).

As to claim 7, the combination of  Kind, Standfill, Farrell disclosed: “wherein the set of vertices are encoded as a serialized array of vertices, and wherein determining a set of graph portions comprises” (Kind:  0026-0027)
 	“deserializing the serialized array of vertices to generate a first directed graph in a non- persistent memory, wherein the first directed graph encodes the set of vertices, set of entities, and set of directed edges” (Kind: 0037-0039);
 	“determining a first graph portion based on the first directed graph, wherein selecting the set of graph portions comprises selecting the first graph portion” (Kind: 0040-0041).





As to claim 12, the combination of  Kind, Standfill, Farrell disclosed 	
 	“determining  whether an entity satisfies an access criteria, wherein the request is received from the entity” (Standfill: 0049-0050); and
 	“based on a determination that the entity satisfies the access criteria, update the entity” (Standfill: 0061-0062).

As to claim 13, the combination of  Kind, Standfill, Farrell disclosed 	
 	“determining whether the set of query parameters comprises a command” (Standfill: 0052-0053); and
 	“incorporating the command into the query” (Standfill: 0053,0060)

As to claim 14,  the combination of  Kind, Standfill, Farrell disclosed  
 	“receiving a second request” (Kind: 0055)
 	“determining whether the second request is valid” (Kind: 0040-0041); and
 	“in response to a determination that the second request is not valid, sending a message indicating that the second request is invalid” (Kind: 0041-0042).

As to claim 16,  Standfill disclosed “wherein searching through the set of directed graphs comprises searching through a set of trees associated with the set of directed graphs” (Kind: 0019-0020, fig 1A-1B).  On the other hand, Standfill disclosed “binary trees” (Standfill: 0054)


As to claim 17 the combination of  Kind, Standfill, Farrell disclosed  
 	“determining whether the callback address is valid based on a set of permitted addresses” (Standfill: 0052-0053).

As to claim 18,  the combination of  Kind, Standfill, Farrell disclosed  
 	“wherein searching through the set of directed graphs comprises steps for searching through the set of directed graphs” (Kind: 0043-0044).

As to claim 19,  the combination of  Kind, Standfill, Farrell disclosed  “wherein determining the query comprises steps for determining the query” (Standfill: 0042-0043)













Claims 8-11,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kind US Pub.No. 2010/0153152 published Jun,2010 Stanfill et al., (hereafter Stamfo), US Pub.No. 20110153662 published Jun,2011 Farrell et al., (Farrell), US Pub.No. 2005/0038533 published Feb,2005 in view of Reber et al., (hereafter Reber), US Pub.No. 2019/0147553 based on provisional application filed on Nov,2017

As to claim 8, the combination of  Kind, Standfill, Farrell disclosed:
 	“a directed graph of the set of directed graphs is stored on a tamper-evident” (Kind: 0022-0023) , “ a plurality of previous values in a directed acyclic graph” (Kind: 0037-0039) ; 	and
 	“a set of root values of the b-tree comprise identifiers associated with vertices of the directed graph or graph portions of the directed graph” (Kind: fig 5, 0043-0044).       It is however, noted that the prior art of Kind, Standfill, Farrell do not teach “distributed ledger encoding records”, “cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer- to-peer network”, “each record comprises a relational database record, the relational database record comprising a balanced search tree (b-tree).  On the other hand, Reber disclosed “distributed ledger encoding records” (Reber: fig 1, 0022,0025, blockchain means ledger of changes) ; “cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer- to-peer network” (Reber: 0029,0032,0035 – Reber teaches directed acyclic graph element 105 of cryptographic hash pointers providing tamper-evident, immutable, decentralized data stores); “each record comprises a relational database record, the relational database record comprising a balanced search tree (b-tree) (Reber: 0022, 0038,0068, line 13 -  database management system, Reber teaches unified  data schema implemented in blockchain that defines various possible characteristics that related to a specific type of attributes and/or fields)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine transactions in directed acyclic graphs of cryptographic hash pointers of Reber et al., into users of  Kind, Standfill, Farrell because that would have allowed users of Kind, Standfill, Farrell to substitute and/or modify one method with others particularly defining unified data schema supporting directed acyclic graph of cryptographic hash pointers that effectively manages transaction, while verification include valid entries that are part of block chain (Reber: 0023,0028), thus improves overall computing and execution transactions in a blockchain environment.  

As to claim 9,  the combination of  Kind, Standfill, Farrell, Reber  disclosed “the operations further comprising determining whether the query comprises at least one of a first set of query parameters, (Kind: fig 6, 0050,0055 – Kind teaches graphical user interface supporting searching directed graph using applications running on the server, further each object attributes (element) contain data entity represented by the object(s), also data may describing particular instance of the object as detailed in 0050,0055) wherein searching through the set of directed graphs comprises using the tree in response to a determination that the query comprises at least one of the first set of query parameters.(Kind: 0019-0020, fig 1A-1B).  On the other hand, Stanfill disclosed “b-tree” (Stanfill: 0054 – Stanfill teaches using b-tree structure during query processing particularly processed node in a b-tree structure)

As to claim 10,  the combination of  Kind, Standfill, Farrell, Reber disclosed
 	wherein each respective directed graph of the set of directed graphs is stored on a respective tamper-evident (Kind: 0022-0023);
 	On the other hand, Reber disclosed “distributed ledger encoding records (Reber: fig 1, 0022,0025, blockchain means ledger of changes)  of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer-to-peer network” (Reber: 0029,0032,0035 – Reber teaches directed acyclic graph element 105 of cryptographic hash pointers providing tamper-evident, immutable, decentralized data stores
 	“storing a first version of a first directed graph of the set of directed graphs on a set of data centers, wherein the set of data centers does not use at least one peer node of the peer-to-peer network” (Reber: 0027; 0037)and
 	“wherein searching through the set of directed graphs comprises searching through the first version of the first directed graph stored on the set of data centers” (Reber: 0027-0028, 0033) 





As to claim 11,  the combination of  Kind, Standfill, Farrell, Reber disclosed
 	“storing a second version of the first directed graph on a second set of data centers, wherein the second set of data centers is different from the first set of data centers” (Reber: 0027,0034); and
 	“determining whether the first version of the first directed graph is valid based on the second version of the first directed graph” (Reber: 0038-0039).

As to claim 15. The medium of claim 1, the combination of  Kind, Standfill, Farrell, Reber  disclosed
 	wherein each respective directed graph of the set of directed graphs is stored on a respective tamper-evident, (Kind: 0022-0023)
“distributed ledger encoding records of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on a peer-to-peer network” (Reber: fig 1, 0022,0025, 0029,0032,0035);
 	“receiving the request at a first node of the peer-to-peer network” (fig 1, 0029);
 	determining whether the request causes a database search” (Reber: 0038-0039);
 	“in response to a determination that the request causes a database search, sending the request to a second node” (Reber:  0039,0053); 
 	“wherein searching through the set of directed graphs comprises performing the database search using the second node” (Reber: 0031,0034).



.



Conclusion

The prior art made of record
				a.  	US Pub. No.  	20100153152
				b. 	US Pub. No. 		20110153662
				c. 	US Pub. No.		2005/0038533
				D. 	US Pub. No.		2019/0147553











			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154